Motion for reargument of appeal. Motion for reargument granted, and, upon reargument, the decision and order of this court, both dated June 2, 1975, are hereby recalled and vacated and the following decision is rendered in place thereof: "Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered April 27, 1972, convicting him of attempted murder and robbery in the first degree, upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reversing the conviction of attempted murder and the sentence thereon, and the said count is dismissed. As so modified, judgment affirmed (see People v Hassin, 48 AD2d 705).” Hopkins, Acting P. J., Martuscello, Cohalan, Brennan and Shapiro, JJ., concur.